Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 1 of 10 Page ID #:892



  1
  2
  3                                                                         O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   LONG BEACH MEMORIAL MEDICAL       )   Case No. CV 20-03799 DDP (RAOx)
      CENTER,                           )
 12                                     )
                        Plaintiff,      )
 13                                     )
           v.                           )   ORDER GRANTING PETITION TO VACATE
 14                                     )   ARBITRATION AWARD IN PART AND
      UNITED STEEL, PAPER AND           )   DENYING PETITION IN SUBSTANTIAL
 15   FORESTRY, RUBBER,                 )   PART [Dkt. No. 1]
      MANUFACTURING, ENERGY,            )
 16   ALLIED INDUSTRIAL AND
      SERVICE WORKERS
 17   INTERNATIONAL UNION,
 18                     Defendants.
 19
 20        Presently before the court is Petitioner Long Beach Memorial
 21   Medical Center (“the Hospital”)’s Petitioner to Vacate Arbitration
 22   Award.    Having considered the submissions of the parties and heard
 23   oral argument, the court denies the petition in substantial part,
 24   grants the petition in part, and adopts the following Order.
 25   I.   Background
 26        In June 2018, Hospital phlebotomist Daniel Navarro began to
 27   draw patient Z’s blood in her hospital room.         According to Navarro,
 28   the patient’s arm was too close him, so he moved her arm because he
      didn’t “want anybody getting the wrong idea.”         Navarro asked
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 2 of 10 Page ID #:893



  1   whether Patient Z was in pain, and she responded that she was used
  2   to being stuck with needles.      Navarro then told her, “Well, we
  3   won’t bring any whips or chains to beat you with.”         As Navarro was
  4   leaving the room, he also asked Patient Z whether her boots, which
  5   were on the floor nearby, were made of leather.
  6        Patient Z complained that Navarro’s statements were
  7   unprofessional and of a sexual nature.        According to Patient Z,
  8   Navarro said, “you don’t want other people to think you are doing
  9   anything else with that arm,” implying a sexual act.          Patient Z
 10   also alleged that Navarro asked her whether she had any chains or
 11   handcuffs, and said that her boots should be leather.
 12        Navarro was disciplined, in writing, for violating a Hospital
 13   policy that “[Hospital] employee[s] and other representatives are
 14   expect to project[] police and friendly behavior toward [Hospital]
 15   patient[s],” and was required to complete workplace harassment
 16   training.   Navarro was also verbally instructed to avoid all
 17   contact with Patient Z.     Navarro did not grieve the disciplinary
 18   memorandum or measures.
 19        Approximately two weeks later, Navarro was assigned to draw
 20   Patient Z’s blood.     Navarro confirmed Patient Z’s blood and said he
 21   was there to draw her blood, to which she responded, “Okay.”           An
 22   attending nurse, who remained present in the room, asked Navarro to
 23   “please get on with it.”     As Navarro was drawing Patient Z’s blood,
 24   he began to wonder whether she was the patient he was not to
 25   contact.    After finishing his duties, Navarro immediately contacted
 26   his supervisor and said, “I believe I think I drew this patient
 27   that had complained about me.”      Patient Z later complained, and
 28

                                            2
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 3 of 10 Page ID #:894



  1   asked that Navarro never draw her blood again, even though he “was
  2   appropriate.”
  3         The Hospital terminated Navarro for insubordination, finding
  4   Navarro’s claims that he did not realize that Patient Z was the
  5   same person were not credible.      Navarro and Respondent, United
  6   Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
  7   Industrial and Service Workers International Union, AFL-CIO/CLC
  8   (“the Union”) grieved the termination, which ultimately went to
  9   binding arbitration.     The arbitrator concluded that Navarro’s
 10   actions during the second blood draw warranted “serious
 11   disciplinary action against him.”         The arbitrator concluded,
 12   however, that termination was not appropriate, and that Navarro
 13   should instead be suspended for approximately eighteen months and
 14   required to undergo additional training.        The Hospital now seeks to
 15   vacate the arbitrator’s decision.
 16   II.   Legal Standard
 17         “Because federal labor policy strongly favors the resolution
 18   of labor disputes through arbitration, judicial scrutiny of an
 19   arbitrator's decision is extremely limited.”         Matthews v. Nat'l
 20   Football League Mgmt. Council, 688 F.3d 1107, 1111 (9th Cir. 2012)
 21   (internal alterations omitted) (quoting United Food & Commercial
 22   Workers Int’l Union, Local 588 v. Foster Poultry Farms, 74 F.3d
 23   169, 173 (9th Cir. 1995); see also Sw. Reg’l Council of Carpenters
 24   v. Drywall Dynamics, Inc., 823 F.3d 524, 530 (9th Cir. 2016)
 25   (“Because of the centrality of the arbitration process to stable
 26   collective bargaining relationships, courts reviewing labor
 27   arbitration awards afford a nearly unparalleled degree of deference
 28   to the arbitrator’s decision.” (internal quotation marks omitted)).

                                            3
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 4 of 10 Page ID #:895



  1   Notwithstanding allegations that an arbitrator made erroneous
  2   factual determinations or misunderstood a party’s position, “[i]f
  3   an arbitrator is even arguably construing or applying the contract
  4   and acting within the scope of his authority, the fact that a court
  5   is convinced he committed serious error does not suffice to
  6   overturn his decision.”     Major Leauge Baseball Players Ass’n v.
  7   Garvey, 532 U.S. 504, 509 (2001) (internal quotation marks and
  8   citations omitted).     “It is only when the arbitrator strays from
  9   interpretation and application of the agreement and effectively
 10   ‘dispense[s] his own brand of industrial justice’ that his decision
 11   may be unenforceable.”     Id. (quoting Steelworkers v. Enterprise
 12   Wheel & Car Corp., 363 U.S. 593, 597 (1960) (alteration in
 13   original)).     In other words, an arbitration award will be set aside
 14   only in those instances where the arbitrator’s decision “fails to
 15   draw its essence from” the underlying CBA.        Sprewell v. Golden
 16   State Warriors, 231 F.3d 520, 526 (9th Cir. 2000); see also Hawaii
 17   Teamsters & Allied Workers Union, Local 996 v. United Parcel Serv.,
 18   241 F.3d 1177, 1178 (9th Cir. 2001) (explaining that a reviewing
 19   court’s “task is to determine whether the arbitrator interpreted
 20   the collective bargaining agreement, not whether he did so
 21   correctly”).
 22   III. Discussion
 23        A.    Public Policy Exception
 24              1.    Sexual Harassment
 25        Petitioner contends that the arbitrator’s decision should be
 26   vacated because it runs counter to public policy against sexual
 27   harassment.     An exception to the general rule of deference applies
 28   when an arbitration award is contrary to public policy.          Matthews,

                                            4
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 5 of 10 Page ID #:896



  1   688 F.3d at 1111.    “The public policy exception is narrow, and
  2   courts should be reluctant to vacate arbitral awards on public
  3   policy grounds.”    Drywall Dynamics, 823 F.3d at 534 (internal
  4   citations, quotation marks, and alterations omitted).          This Court
  5   can only vacate an arbitration award on public policy grounds if
  6   (1) an “explicit, well defined and dominant public policy exists”
  7   and (2), that policy “specifically militates against the relief
  8   ordered by the arbitrator.”      Matthews, 688 F.3d at 1111.
  9        The Hospital invokes a broad California Public Policy against
 10   “harassment.”    Indeed, California law also reflects a public policy
 11   specifically targeting sexual harassment directed toward patients.
 12   See Cal Bus. & Profs. Code § 726; Cal. Civil Code § 51.9.           The
 13   Hospital must still demonstrate, however, that public policy
 14   against sexual harassment directed against patients “specifically
 15   militates against” the arbitrator’s determination that Navarro’s
 16   insubordination, such as it was, justified an eighteen-month
 17   suspension rather than permanent termination of employment.
 18        Notably, the Hospital’s argument that Navarro’s continued
 19   employment would frustrate public policy against sexual harassment
 20   runs counter to the Hospital’s own disciplinary actions.          Of the
 21   two incidents involving Navarro, only the first involved sexual
 22   harassment.   Although the Hospital now argues that reinstating
 23   Navarro would violate public policy, it did not terminate him after
 24   that first, and only, incidence of harassment.         Rather, the
 25   Hospital terminated Navarro for insubordination after he drew
 26   Patient Z’s blood a second time, notwithstanding that (1) Navarro
 27   behaved professionally and appropriately during the second blood
 28   draw, (2) Navarro was assigned to draw patient Z’s blood, and (3)

                                            5
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 6 of 10 Page ID #:897



  1   Navarro was specifically directed to draw Patient Z’s blood by an
  2   attending nurse.
  3        The arbitrator did not review Navarro’s termination for
  4   insubordination in a vacuum.      The arbitrator acknowledged that
  5   Navarro’s comments “of a sexual nature” during Patient Z’s first
  6   blood draw were “unprofessional, inappropriate, and wholly
  7   unnecessary.”    The arbitrator explicitly recognized, however, that
  8   the details of that incident, and the ensuing disciplinary action,
  9   were not before him.     The arbitrator’s decision, rather, focused on
 10   whether Navarro’s subsequent, professional, and appropriate contact
 11   with Patient Z constituted just cause to terminate him for
 12   insubordination.
 13        In fulfilling his adjudicatory responsibilities, the
 14   arbitrator considered the termination sanction in the context of
 15   what Navarro was alleged to have committed, i.e., insubordination.
 16   The arbitrator recognized that Navarro was “in a bit of a dilemma,”
 17   having been simultaneously forbidden from and directed to interact
 18   with Patient Z, and that Navarro “felt a sense of obligation and
 19   duty to perform his job.”      The arbitrator also recognized Navarro’s
 20   realization that he made the wrong decision, and his self-reporting
 21   to his supervisor.     Furthermore, even though the first blood draw
 22   was not before the arbitrator, the arbitrator specifically
 23   distinguished the circumstances of the second blood draw, observing
 24   that Navarro was not “terminated for having committed any acts or
 25   having made any comments of a sexual[,] . . . unprofessional,
 26   unacceptable [or] inexcusable nature.”
 27        Having determined that Navarro was guilty of “extremely poor
 28   judgment” rather than intentional insubordination or reckless

                                            6
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 7 of 10 Page ID #:898



  1   behavior, the arbitrator found no just cause for permanent
  2   termination of employment.      But the arbitrator did not let Navarro
  3   off lightly.    The arbitrator imposed substantial sanctions on
  4   Navarro, including suspension for over one and a half years,
  5   mandatory workplace harassment training, an additional human
  6   resources meeting, and a continued no-contact directive with
  7   respect to Patient Z.     Under these circumstances, this Court cannot
  8   conclude that California policy against sexual harassment “clearly
  9   militates against” the arbitrator’s award.        Therefore, the award
 10   does not fall within the ambit of the public policy exception.
 11              2.   HIPAA
 12        In addition to requiring an eighteen-month suspension and
 13   additional training, the arbitrator stated that Navarro “should
 14   also be given Patient Z’s name again so that he can take the
 15   necessary steps to commit it to memory, write it down and keep it
 16   in a safe place, such as his wallet to refer to, if needed, (while
 17   keeping her name confidential) to ensure he knows patient Z’s
 18   identity and does not draw her blood or have any contact with her
 19   in the future.”    The Hospital contends that this provision violates
 20   public policy by putting the Hospitable in the untenable position
 21   of violating the Health Insurance Portability and Accountability
 22   Act of 1996 (“HIPAA”), Pub.L. 104–191, 110 Stat. 1936.          The court
 23   agrees.   HIPAA requires the Hospital to “[e]nsure the
 24   confidentiality, integrity, and availability of all electronic
 25   protected health information” and “[p]rotect against any reasonably
 26   anticipated threats or hazards to the security or integrity of such
 27   information.”    45 C.F.R. § 164.306(a).      “Health information”
 28   includes any information that relates to the health of an

                                            7
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 8 of 10 Page ID #:899



  1   individual or provision of health care to an individual.          45 C.F.R.
  2   § 160.103.   An award requiring the Hospital to allow one of its
  3   employees to maintain the name of a patient on a piece of paper in
  4   his wallet at all times runs contrary to the public policy,
  5   enshrined in HIPAA, of protecting patient privacy, including an
  6   individual’s status as a patient.         Accordingly, the portion of the
  7   arbitration award requiring the Hospital to “take the necessary
  8   steps” to help Navarro keep Patient Z’s name written down “in a
  9   safe place” is vacated.
 10        B.      The arbitrator’s “own brand of industrial justice”
 11        The Hospital also argues, briefly, that the arbitrator
 12   dispensed his own brand of industrial justice, and that his award
 13   did not draw its essence from the parties’ labor agreement.           This
 14   argument has no merit.     Like the public policy exception, the “own
 15   brand” or “draw its essence” exception is narrow and “extremely
 16   limited.”    Stead Motors of Walnut Creek v. Auto. Machinists Lodge
 17   No. 1173, Int’l Ass’n of Machinists & Aerospace Workers, 886 F.2d
 18   1200, 1208 n.8 (9th Cir. 1989).       “The quality—that is, the degree
 19   of substantive validity—of an arbitrator’s interpretation is, and
 20   always has been, beside the point. Instead, the appropriate
 21   question for a court to ask when determining whether to enforce a
 22   labor arbitration award interpreting a collective bargaining
 23   agreement is a simple binary one: Did the arbitrator look at and
 24   construe the contract, or did he not?”        Drywall Dynamics, 823 F.3d
 25   at 532.
 26        Here, there is no dispute that under the relevant labor
 27   agreement, the Hospital could only terminate Navarro for just
 28   cause.    The arbitrator’s entire decision centers on whether

                                            8
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 9 of 10 Page ID #:900



  1   Navarro’s second blood draw, considering the mitigating factors and
  2   Navarro’s unconvincing claims of ignorance, constituted sufficient
  3   just cause for his termination.       Because the arbitrator clearly
  4   considered the labor contract, this court’s inquiry goes no
  5   further.
  6        The Hospital also raises an argument that the arbitrator’s
  7   decision did not draw its essence from the labor agreement because
  8   the arbitrator was not mentally competent to render a decision.
  9   Although not presented as such, this could be considered an
 10   argument that the arbitrator “dispensed his own brand of justice.”
 11   The Hospital’s argument is premised on the fact that the arbitrator
 12   issued a delayed “Written Confirmation of Oral Decision and Award,”
 13   rather than a more formal written decision, and on the Hospital’s
 14   counsel’s declaration that the arbitrator stated to her that “he
 15   was suffering from a medical condition that impaired his cognitive
 16   functions, specifically, his ability to form complete, coherent
 17   thoughts and to transcribe those thoughts into a written decision.”
 18   Declaration of Christina Rentz ¶¶ 10-11.        Although counsel states
 19   that the arbitrator made those statements in a Union
 20   representative’s presence, that representative denies that the
 21   arbitrator made any statements about his cognitive abilities.
 22   Declaration of Dianne Kanish ¶ 13.        The Hospital’s counsel’s
 23   disputed, hearsay declaration does not provide this Court with any
 24   basis to conclude that the arbitrator’s reasoned decision was based
 25   upon anything other than the parties’ collective bargaining
 26   agreement.   Indeed, the Hospital’s uncharitable and overstated
 27   characterization of the arbitrator’s decision as a “meandering and
 28   disorganized four page statement” suggests that the Hospital’s

                                            9
Case 2:20-cv-03799-DDP-RAO Document 31 Filed 07/21/21 Page 10 of 10 Page ID #:901



   1   fundamental objection is to the substantive validity of the
   2   decision.1   Disputed accounts of the arbitrator’s mental state,
   3   however, cannot suffice to release the Hospital, or this Court,
   4   from the strictures of the extremely narrow “draw its essence”
   5   exception.
   6   IV.   Conclusion
   7         For the reasons stated above, the Petition is DENIED, in
   8   substantial part, and GRANTED, in part.       The petition is GRANTED,
   9   and the arbitrator’s award VACATED, insofar as it requires the
  10   Hospital to help Navarro maintain Patient Z’s name in writing for
  11   his personal use.    In all other respects, the petition is DENIED.
  12
  13
  14
  15   IT IS SO ORDERED.
  16
  17
  18   Dated: July 21, 2021
                                                   DEAN D. PREGERSON
  19                                               United States District Judge
  20
  21
  22
  23
  24
  25
  26
  27         1
              Contrary to the Hospital’s characterization, the decision is
       coherent and reasonably well-structured, and states the facts and
  28   the respective positions of the parties.

                                           10
